Exhibit 99.1 EcoloCap Solutions Inc. (OTCBB: ECOS) For Immediate Release Proof that EcoloCap’s Biodiesel Technology exceeds ASTM Standards, along with low production costs, makes EcoloCap a game changer for the Biodiesel Industry In the absence of a government tax incentive, EcoloCap’s Biodiesel Technology is the industry's best chance for revitalization. Barrington, IL Nov 11, 2010.EcoloCap Solutions Inc. (OTCBB-ECOS). Since Congress failed to reinstate the Biodiesel tax incentive, the US Biodiesel industry has been at a virtual standstill as the production cost of Biodiesel from soybeans far exceeds its retail price. The energy security and environmental benefits that come from the production and use of biodiesel are rendered meaningless when the feedstock for processing, low or no fatty acids, is no longer available for the food chain. As an alternative to soybeans, the use of wasted oils for conversion to biodiesel has been a difficult and expensive process. That is, until the advent of EcoloCap's Biodiesel Technology. EcoloCap's proprietary, single step process uses waste oils with free fatty acid content of up to 95%.The cost of processing is only $0.30 a gallon, plus the cost of the feedstock. This technology has the potential to revitalize the US Biodiesel industry, create a new market for waste oils, and return the industry to profitability in spite of the absence of a tax incentive. Established in 1898, ASTM International is the world's largest standards developer with 12,000 of its standards in use around the world. The evidence that EcoloCap-produced Biodiesel exceeds the relevant ASTM International standards is presented in the following table: B100 Quality Standard Comparison Table No Property Unit ECOS Biodiesel USA ASTM 1 Fatty Acid Ester Content % volume Over 95.5 2 Flash Point degree oC Over 120 93 min 3 Kinematic Viscosity mm2/sec Between.1.9-5.0 1.9-6.0 4 Carbon Residue % weight Below 0.01 0.05 max 5 Sulfur Content ppm Below 10 15 max 6 Ash % weight Below 0.01 0.02 max 7 Copper Strip Corrosion 50 oC,3hr Below 1 3 max 8 CFPP oC -25 -12 9 Density 15 oC,kg/m3 Between 860-900 - 10 Moisture % weight Below 0.05 0.05 max 11 Sediment Ppm Below 24 - 12 Acid Value mg KOH/g Below 0.50 0.50 max 13 Total Glycerol % weight Below 0.24 0.24 max 14 Monoglyceride % weight Below 0.80 - 15 Diglyceride % weight Below 0.20 - 16 Triglyceride % weight Below 0.20 - 17 Free Glycerol % weight Below 0.02 0.020 max 18 Oxidation Stability 110 oCh) Over 6 3 min 19 Methanol % weight Below 0.2 0.2 max 20 Metal Na+K ppm Below 5 5 max Metal Ca+Mg) ppm Below 5 5 max 21 Phosphorus ppm Below 10 10 max EcoloCap Solutions Inc. | 1250 South Grove Avenue | Suite 308 | Barrington, IL 60010 | T (866) 479-7041 | www.EcoloCap.com | ECOS.OB 22 Cetan Content 47 min 23 Cloud Point degree oC report Michael Siegel ECOS CEO says; “This ECOS biodiesel technology will revitalize the biodiesel industry in the US and will open a new market for waste fats. Our technology allows the processing of beef tallow, chicken fat, and grease trap fat with a content of up to 95% free fatty acids, in a single step process. The byproduct of production is valuable medical grade glycerin which further enhances the profitability of the process. The smallest unit that we produce has a capacity of 1,000 gallons per day and the largest 18,000 gallons per day. EcoloCap technology will enable fast food restaurant chains, slaughter houses and tanneries to generate profit from a byproduct that they currently pay to eliminate.” About The Company:EcoloCap Solutions Inc. (OTCBB: ECOS) and its subsidiaries Micro Bubble Technologies Inc. (“MBT”), K-MBT Inc. (Korea) and EcoloCap Solutions Canada Inc., are an integrated network of environmentally focused technology companies that mainly utilize nanotechnology to develop efficient alternative energy solutions.Their portfolio of products and services include the Nano Li rechargeable battery that surpass the performance of batteries in the market today, MBT’s M-Fuel, a breakthrough suspension fuel for diesel and heavy oil applications that greatly reduces cost and the emission of harmful gases, ECOS biodiesel and EcoloCap Solutions Canada Inc. which offers Carbon Credit UN Certification and trading services. For additional information, please visit the EcoloCap website, http://www.EcoloCap.com. Company Contact Information: EcoloCap Solutions Inc. 1250 South Grove Avenue, Suite 308 Barrington, Illinois 60010 Tel:(866) 479-7041 Fax: (847) 919-8440 Email:Info@EcoloCap.com This press release may contain statements of a forward-looking nature regarding future events.These statements are only predictions and actual events may differ materially.Please refer to documents that EcoloCap Solutions Inc. files from time to time with the Securities and Exchange Commission for a discussion of certain factors that could cause actual results to differ materials from those contained in the forward-looking statements. EcoloCap Solutions Inc. | 1250 South Grove Avenue | Suite 308 | Barrington, IL 60010 | T (866) 479-7041 | www.EcoloCap.com | ECOS.OB
